USDC IN/ND case 3:18-cv-00914-PPS-MGG document 166 filed 03/05/21 page 1 of 32


                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION

 LESEA, INC., FAMILY BROADCASTING
 CORPORATION and LESEA GLOBAL
 FEED THE HUNGRY, INC.,

 Plaintiffs,

       v.                                              No. 3:18CV914-PPS/MGG

 LESEA BROADCASTING CORPORATION,
 LESTER SUMRALL, DR. JOHN W. SWAILS III,
 and EDWARD WASSMER,

 Defendants.


 LESTER SUMRALL and
 THE LESTER SUMRALL FAMILY TRUST,

 Counterclaim Plaintiff and Third-Party Plaintiffs,

       v.

 LESEA, INC., FAMILY BROADCASTING CORPORATION,
 LESEA GLOBAL FEED THE HUNGRY, INC.,
 LESEA BROADCASTING OF SOUTH BEND, INC.,
 LESEA BROADCASTING OF INDIANAPOLIS, INC.,
 LESEA BROADCASTING OF TULSA, INC.,
 LESEA BROADCASTING OF HAWAII, INC.,
 LESEA BROADCASTING OF ST. CROIX, INC.,
 WORLD HARVEST BIBLE COLLEGE INDIANA
 CHRISTIAN UNIVERSITY, INC., STEPHEN P. SUMRALL,
 DAVID M. SUMRALL, ANGELA N. GRABOWSKI,
 ANDREW J. SUMRALL, and ADAM SUMRALL,

 Counterclaim Defendants and Third-Party Defendants.


 FRANK LESTER SUMRALL,

        Intervenor-Plaintiff,
USDC IN/ND case 3:18-cv-00914-PPS-MGG document 166 filed 03/05/21 page 2 of 32


      v.

 LESTER SUMRALL, Individually and
 in his capacity as Trustee of
 THE LESTER SUMRALL FAMILY TRUST,

        Defendant.

                                  OPINION AND ORDER

        This litigation is one stage in a protracted family dispute involving the

 descendants and legacy of Dr. Lester Frank Sumrall, a Christian evangelist who

 founded the Lester Sumrall Evangelistic Association, incorporated as LeSEA, Inc. in

 1957. During his lifetime, Dr. Sumrall’s work and ministry flourished, resulting in the

 formation of many associated non-profit corporations engaged in Christian

 broadcasting and in charitable work around the world. Dr. Sumrall died in 1996. Since

 that time, the work of LeSEA and its related entities has continued and grown. As we

 will see in a moment, this case involves three generations of Sumralls, and two of the

 key players share a first name as well as their surname. In that regard, this family tree

 may be helpful for the reader.




                                              2
USDC IN/ND case 3:18-cv-00914-PPS-MGG document 166 filed 03/05/21 page 3 of 32




        Two of Dr. Sumrall’s three sons, Stephen and Peter, held positions within LeSEA

 entities at the time of Dr. Sumrall’s death. His third son, Frank, did not. After Peter

 Sumrall’s death, his four children – David, Angela (Grabowski), Andrew and Adam –

 continued to work for LeSEA entities.

        LeSEA and two related non-profits initiated this litigation by filing a complaint

 against Frank’s son, Lester. LeSEA alleges that Lester “ has engaged in a long pattern of

 abusive, harassing, and unlawful conduct against LeSEA and his own family

 members.” [DE 65 at ¶1.] In its Second Amended Complaint, LeSEA brings 12 claims

 including trademark infringement, conversion, forgery, theft, and criminal mischief.

 [DE 65.] At bottom, LeSEA’s principal concern is that Lester has formed a competing

 organization using the LeSEA name — Lester calls it the LeSEA Broadcasting




                                              3
USDC IN/ND case 3:18-cv-00914-PPS-MGG document 166 filed 03/05/21 page 4 of 32


 Corporation or LBC for short. Not surprisingly, LeSEA says that the swiping of its

 name by Lester has caused confusion among its donors.

        But LeSEA’s complaint is not what is presently before me. Instead, it is Lester’s

 response to the complaint that is at issue. This is because Lester, believing that the best

 defense is a good offense, responded with a barrage of counterclaims and third-party

 claims, largely in his role as trustee of The Lester Sumrall Family Trust, to which his

 father Frank has assertedly assigned all of his “right, title, and interest in and to Dr.

 Sumrall’s likeness and Dr. Sumrall’s Works.” [DE 115 at ¶57.] In other words, though

 Dr. Sumrall has been dead for nearly a quarter of a century, this battle over Dr.

 Sumrall’s Works is now raging between his grandchildren. The Amended Counterclaim

 defines “Dr. Sumrall’s Works” as his “numerous notes, manuscripts, sermons, and

 books, as well as many other original works, including, but not limited to, audio and

 visual recordings, images, curriculum, articles, motion pictures, and similar works.”

 [DE 115 at ¶24.]

        In summary, the counterclaims are predicated primarily on the Trust’s assertion

 that Frank became a co-owner (with his brothers Peter and Stephen) of Dr. Sumrall’s

 Works upon his death, but has not profited from their use and exploitation by LeSEA

 and others. [Id. at ¶¶52-54.] Before me now, and ripe for decision, is a motion to

 dismiss all but one of the counterclaims, filed pursuant to Fed.R.Civ.P. 12(b)(6) on the

 ground of failure to state a claim upon which relief can be granted. [DE 125, DE 126 at

 14.]


                                               4
USDC IN/ND case 3:18-cv-00914-PPS-MGG document 166 filed 03/05/21 page 5 of 32


        The counterclaims name as defendants five individuals — Lester’s uncle Stephen

 Sumrall, and his cousins (Peter’s children) David Sumrall, Angela Grabowski, Andrew

 Sumrall and Adam Sumrall. They also name nine corporate entities — LeSEA, Inc.,

 Family Broadcasting Corporation, LeSEA Global Feed the Hungry, Inc., LeSEA

 Broadcasting of South Bend, Inc., LeSEA Broadcasting of Indianapolis, Inc., LeSEA

 Broadcasting of Tulsa, Inc., LeSEA Broadcasting of Hawaii, Inc., LeSEA Broadcasting of

 St. Croix, Inc., and World Harvest Bible College Indiana Christian University, Inc. The

 Amended Counterclaim contains ten counts, asserting claims for an accounting,

 copyright infringement (two distinct claims), violation of the Indiana right of publicity,

 tortious interference with expectancy, unjust enrichment, conversion, theft, common

 law fraud, and specific performance. Only the specific performance claim in Count IX

 is not challenged by LeSEA’s motion to dismiss.

        One more bit of background should be noted before I set out my analysis of the

 arguments for dismissal. In 2017, Lester petitioned the Probate Court of St. Joseph

 County, Indiana to open an estate for Dr. Sumrall, roughly 20 years after his death. [DE

 115 at ¶30.] The petition was opposed by Stephen and by Peter’s heirs. [Id.] During the

 Probate proceedings, a copy of a will by Dr. Sumrall, previously unknown to Lester,

 was filed by Angela Grabowski, who is Lester’s cousin and a LeSEA board member.

 [Id. at ¶31.] The will directs that Dr. Sumrall’s residuary estate, which would include

 intangible property such as copyright and Dr. Sumrall’s likeness, be divided among his

 children living at the time of his death, which were Stephen, Peter and Frank. [DE 115-2


                                              5
USDC IN/ND case 3:18-cv-00914-PPS-MGG document 166 filed 03/05/21 page 6 of 32


 at 3.] After an evidentiary hearing in which Lester represented himself, the Probate

 Court granted the opposition’s Motion for Judgment on the Evidence, finding that

 Lester had “presented no evidence of any asset or liability that presently exists that has

 not been distributed.” [DE 126-1.]

        The Indiana Court of Appeals affirmed the decision but on a different basis. It

 found that the equitable defense of laches applied, finding inexcusable delay in seeking

 probate administration, an implied waiver of such administration, and circumstances

 resulting in prejudice to the adverse parties. [DE 126-2.] This seems like a sensible

 conclusion since 20 years went by between Dr. Sumrall’s passing and Lester’s quixotic

 efforts to right a perceived wrong. But it’s worth pointing out that the laches decision

 of the Court of Appeals was limited to the narrow ruling of the trial court to deny the

 request to open an estate. Simply put, too much time had passed to try and remedy

 things at this point. Whether the same salient point will apply to these counterclaims

 will have to be decided later on.

                                     Rule 12(b)(6) Standard

        A motion under Fed.R.Civ.P. 12(b)(6) challenges the sufficiency of the complaint

 “to state a claim upon which relief can be granted.” The Supreme Court interpreted the

 Rule 12(b)(6) pleading standard in Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007),

 and Ashcroft v. Iqbal, 556 U.S. 662 (2009). The Rule 12(b)(6) standard requires “a claim to

 relief that is plausible on its face,” which in turn requires factual allegations sufficient to

 permit a reasonable inference that the defendant is liable for the misconduct alleged.


                                                6
USDC IN/ND case 3:18-cv-00914-PPS-MGG document 166 filed 03/05/21 page 7 of 32


 Twombly, 550 U.S, 570, 556. The Seventh Circuit has described Twombly as establishing

 “two easy-to-clear hurdles,” namely that (1) the complaint describe the claim in

 sufficient detail to give the defendant fair notice of the claim and the basis for it, and (2)

 the allegations plausibly suggest that the plaintiff has a right to relief. Tamayo v.

 Blagojevich, 526 F.3d 1074, 1084 (7th Cir. 2008), quoting Equal Employment Opportunity

 Commission v. Concentra Health Services, Inc., 496 F.3d 773, 776 (7th Cir. 2007).

        “Plausibility” in this context does not empower the court to consider which

 party’s story should be believed, but only means that “the plaintiff must give enough

 details about the subject-matter of the case to present a story that holds together.”

 Swanson v. Citibank, N.A., 614 F.3d 400, 404 (7th Cir. 2010). Ruling on a motion under

 Rule 12(b)(6), I must accept the truth of the pleading’s well-pleaded allegations, and

 draw all inferences in the light most favorable to the plaintiff. Killingsworth v. HSBC

 Bank, 507 F.3d 614, 618 (7th Cir. 2007).

        The Seventh Circuit’s general rule is that after a dismissal under Rule 12(b)(6), a

 plaintiff is given at least one opportunity to amend the pleading. Runnion ex rel.

 Runnion v. Girl Scouts of Greater Chicago and Northwest Indiana, 786 F.3d 510, 519 (7th Cir.

 2015). Unless “it is certain from the face of the complaint that any amendment would be

 futile or otherwise unwarranted, the district court should grant leave to amend after

 granting a motion to dismiss.” Id. (emphasis in original).




                                               7
USDC IN/ND case 3:18-cv-00914-PPS-MGG document 166 filed 03/05/21 page 8 of 32


                                         Discussion

        LeSEA has chosen a shotgun rather than a rifle in its attack on the Amended

 Counterclaims. I endeavor below to address all arguments raised by LeSEA in its

 briefing although brevity is necessary at some points in order to keep this opinion to a

 manageable length.

        A. Three Contentions About Standing

        The Counterclaim Defendants, whom I collectively refer to as “LeSEA,” raise

 three distinct arguments in support of the contention that “Lester lacks standing to

 bring claims related to the Purported Probate Assets.” [DE 126 at 15.] LeSEA refers

 repeatedly to the “Purported Probate Assets,” without defining the term. [See, e.g., DE

 126 at 12.] The final order of the Indiana Probate Court and the Memorandum Decision

 of the Indiana Court of Appeals have been filed with the motion to dismiss, and are

 cited by both sides. [DE 126-1, 126-2.] With its opposition, the Trust has also submitted

 a transcript of the Probate Court’s hearing, which is then cited by both sides. [DE 127-

 1.] I find no use or definition of the term “Purported Probate Assets” in either state

 court ruling or in the Amended Counterclaim [DE 115]. Neither is it used in the Trust’s

 Intervenor Complaint [DE 110] or LeSEA’s Second Amended Complaint [DE 65]. I treat

 the term as encompassing Dr. Sumrall’s Works and likeness.

        I’ll now address the three principal standing issues raised by LeSEA: 1) that only

 a personal representative has standing to represent the estate; 2) that there is no proof of




                                              8
USDC IN/ND case 3:18-cv-00914-PPS-MGG document 166 filed 03/05/21 page 9 of 32


 ownership in the copyright assets by the Plaintiff; and 3) that Lester does not have

 standing.

               1.   Personal Representative’s Exclusive Authority

        Because LeSEA characterizes Dr. Sumrall’s Works as “Purported Probate

 Assets,” it argues that any claim seeking to recover “money or property belonging to an

 estate is a claim on behalf of the estate,” which can be brought only by a personal

 representative of the estate under I.C. §29-1-13-3. [DE 126 at 15-16.] Citing Inflow v.

 Henderson, Daily, Withrow & DeVoe, 787 N.E.2d 385, 394 (Ind.Ct.App. 2003), LeSEA

 suggests that the Trust lacks standing because “[h]eirs do not have standing to assert

 claims ‘independent of the personal representative and without probate court

 authority.’” [DE 126 at 6.] But the United States District Court for the Southern District

 of Indiana, interpreting Inflow, has correctly concluded that “[t]he pendency of estate

 administration was critical” to its holding. Sandusky v. St. Jude Children’s Research Hosp.,

 Inc., Cause No. 1:11-cv-1158-DKL-JMS, 2012 WL 3779200, at *10 (S.D.Ind. Aug. 30, 2012).

        Inflow held that “[d]uring administration, the heir...may not maintain a suit

 independent of the personal representative and without probate court authority.”

 Inflow, 787 N.E.2d at 394 (emphasis added). Recognizing this limitation of Inflow, and

 considering also First Farmers Bank & Trust Co. v. Whorley, 891 N.E.2d 604 (Ind.Ct.App.

 2008), Sandusky concludes that: “Inflow and Whorley declare that, (1) while an estate is

 under administration, an heir does not have standing to sue to add assets to the estate

 and, thus, to his own expectant inheritance, and (2) a sole or residuary heir has standing


                                              9
USDC IN/ND case 3:18-cv-00914-PPS-MGG document 166 filed 03/05/21 page 10 of 32


 to sue if his claim accrued after the estate closed.” Sandusky, 2012 WL 3779200, at *11.

 There has never been probate court administration of Dr. Sumrall’s estate. Therefore, an

 argument based on Inflow does not defeat the Trust’s standing to assert Frank’s

 interests.

               2.     Ownership Interest in Dr. Sumrall’s Works and Likeness

        Copyright infringement claims require proof of ownership of a valid copyright.

 Muhammad-Ali v. Final Call, Inc., 832 F.3d 755, 760 (7th Cir. 2016). LeSEA argues that

 “neither Frank, Lester S., nor the Trust are listed as owners of any of the copyrighted

 works listed in Exhibit A to the Counterclaim – LeSEA is.” [DE 126 at 19.] This is, quite

 simply, incorrect. Indeed, a number of the copyright registrations included in Exhibit A

 name Dr. Sumrall, not LeSEA, as the copyright claimant. See, e.g., DE 115-1 at 61, 62, 64,

 66, 67, 69, 71. Building on this wobbly premise, LeSEA argues that Lester and the Trust

 have no standing to bring copyright or right of publicity claims because “(1) Lester

 failed to (and indeed cannot) allege an ownership interest in the Purported Probate

 Assets and (2) because no personal representative transferred any copyright or

 personality rights to Frank, Lester S. or the Trust.” [DE 126 at 20.]

        This argument ignores three salient points and the very basis of the

 counterclaims: (1) that Lester brings these claims as trustee of the Trust, not as an

 individual; (2) that the Trust does in fact allege an ownership interest in Dr. Sumrall’s

 copyrights and likeness on the theory that Frank is a one-third joint owner of Dr.

 Sumrall’s Works, either by intestate succession or by the terms of Dr. Sumrall’s will;


                                              10
USDC IN/ND case 3:18-cv-00914-PPS-MGG document 166 filed 03/05/21 page 11 of 32


 and (3) that Frank assigned those rights to the Trust, along with the right to assert any

 claims and defenses relating to those rights. [DE 115 at ¶52, 57.] LeSEA’s argument

 does not identify a defect of the counterclaims’ pleading, and is not a successful

 argument for dismissal of the claims. Whether the claim of ownership can be proven is

 a separate question, and not one that can be addressed on a motion to dismiss, but the

 factual allegations of an ownership interest are sufficient.

               3.     Personal Stake Required for Article III Standing

        Next LeSEA argues that “Lester has not established a personal stake in the

 outcome of this litigation,” and so has not established Article III standing. [DE 126 at

 20.] Again, LeSEA misses the point when it says that no injury “particularized to Lester

 S. or the Trust” is alleged, as standing principles require. [Id. at 21.] The obvious

 response to this argument, as I have already explained, is that Counts I through VIII, the

 counts relating to the Works and likeness, are not brought by Lester as an individual,

 but by him as trustee of the Trust, which acts to enforce the rights of Frank (Lester’s

 father). [DE 115 at ¶¶56, 57.]

        Although throughout the motion LeSEA repeatedly refers to “Lester” as the

 counterclaim plaintiff, I will construe and refer to LeSEA’s arguments as if made against

 the Trust and the interests it represents. The Trust alleges that, whether by Indiana’s

 laws of intestate succession or pursuant to the terms of the will belatedly produced,

 Frank is a one-third joint owner, along with Stephen and with Peter’s heirs, of Dr.

 Sumrall’s Works and likeness. For purposes of the present motion under Rule 12(b)(6),


                                              11
USDC IN/ND case 3:18-cv-00914-PPS-MGG document 166 filed 03/05/21 page 12 of 32


 I assume the truth of the counterclaims’ factual allegations and draw all inferences in

 favor of the Trust. Tomayo, 526 F.3d at 1081. The facts alleged support a possible

 inference that Frank received co-ownership of the Works and likeness at his father’s

 death and that he later conveyed them to the Trust. So LeSEA’s argument that Lester

 has no standing is without merit inasmuch as Lester is not the Plaintiff and the Trust

 (the actual Plaintiff) has an obvious stake in the outcome of this suit.

        B.     Two Arguments about Subject Matter Jurisdiction

               1.     Probate Exception

        Federal courts sometimes apply what is called the “probate exception,” finding

 that federal jurisdiction cannot be exercised to probate a will or administer a probate

 estate. See, e.g., Markham v. Allen, 326 U.S. 490, 494 (1946). LeSEA argues that the

 probate exception requires dismissal of a number of the counterclaims. Although the

 argument has some superficial appeal, I ultimately conclude that LeSEA has not

 persuasively demonstrated that the probate exception applies.

        Referring to the Probate proceedings initiated by Lester in 2017, LeSEA contends

 that “[t]he Probate Court previously determined that neither the estate (nor Lester S. as

 an heir) were entitled to any right or title to any probate asset.” [DE 126 at 25.]

 Assuming that LeSEA is asserting that the Probate Court rejected any claim by Frank,

 Lester or the Trust to any inheritance from Dr. Sumrall’s estate, LeSEA’s paraphrase is

 misleading and overbroad in stating the Probate Court’s holding. The Probate Court

 declined to open an estate for determination or distribution of Dr. Sumrall’s assets and


                                              12
USDC IN/ND case 3:18-cv-00914-PPS-MGG document 166 filed 03/05/21 page 13 of 32


 liabilities. [DE 127-1 at 99.] The court granted respondents’ Motion for Judgment on

 the Evidence because it found that no evidence had been presented of “any asset or

 liability that presently exists that has not been distributed.” [DE 126-1 at 2.]

        On appeal, the decision was affirmed on a different basis. The Indiana Court of

 Appeals held that the attempt to open and administer Dr. Sumrall’s estate was barred

 by the equitable doctrine of laches. [DE 126-2 at 6-9.] The opinion notes that

 “Appellant (Lester) waited for more than twenty years following his grandfather’s

 death before requesting that an estate be opened and administered.” [Id. at 6.] The

 Court of Appeals found inexcusable delay in the assertion of any rights in the estate, an

 implied waiver of any request for the establishment and administration of an estate,

 and prejudice to adverse parties that would result from the delay if administration were

 attempted. [Id. at 7-9.] These elements of laches supported the affirmance of the Probate

 Court’s judgment. [Id. at 9.] The question, therefore, is whether the unwillingness of the

 Probate Court to open a probate estate and consider the distribution of any estate assets

 leave Frank without a means of obtaining a determination of inheritance from Dr.

 Sumrall?

        In its reply, LeSEA makes plain that it does not invoke the probate exception

 against the tortious interference claim in Count IV of the amended counterclaims. [DE

 128 at 5.] This is because “[t]he Supreme Court held in Marshall that a claim of tortious

 interference with expectancy did not trigger the probate exception.” Kowalski v. Boliker,

 893 F.3d 987, 995 (7th Cir. 2018), citing Marshall v. Marshall, 547 U.S. 293, 314 (2006). In


                                               13
USDC IN/ND case 3:18-cv-00914-PPS-MGG document 166 filed 03/05/21 page 14 of 32


 Marshall, the Supreme Court reined in lower courts’ overbroad interpretation of the

 probate exception “to block federal jurisdiction over a range of matters well beyond

 probate of a will or administration of a decedents’s estate.” Id. at 311. Attempting to

 bring clarity to the Supreme Court’s previous decision in Markham, the Marshall

 decision holds that “the probate exception reserves to state probate courts the probate

 or annulment of a will and the administration of a decedent’s estate; it also precludes

 federal courts from endeavoring to dispose of property that is in the custody of a state

 probate court.” Id. at 311-12.

        Prior to Marshall, the Seventh Circuit decided Storm v. Storm, 328 F.3d 941 (7th Cir.

 2003), in which it found that the probate exception did apply to bar federal diversity

 jurisdiction over a grandson’s claim for tortious interference with his expectancy in an

 inheritance from his grandmother. Id. at 942. After acknowledging the difficulty in

 defining “the precise contours of the probate exception” beyond its application to

 “pure” probate matters (administration of an estate or the probate of a will), the Seventh

 Circuit reviewed relevant considerations in determining the limits of the exception,

 repeating its past admonition that the exception should be “construed narrowly.” Id. at

 943-44.

        According to Storm, “the policy goals underlying the exception” inform

 decisions whether the federal courts can exercise jurisdiction over a particular case. Id.

 at 944. These include encouraging legal certainty, “that is, to ensure that the outcomes

 of probate disputes will be consistent by limiting their litigation to one court system,


                                             14
USDC IN/ND case 3:18-cv-00914-PPS-MGG document 166 filed 03/05/21 page 15 of 32


 rather than providing disputants the choice between two.” Id. A related goal is the

 promotion of judicial economy. Since a testamentary determination “will generally

 begin in a state court...the interest in judicial economy argues for keeping it there until it

 is concluded.” Id. The relative expertise of state probate judges who regularly deal

 with such matters, compared to federal judges who rarely deal with probate issues, is

 another “practical reason for the exception.” Id. A “final practical reason” for the

 exception “is actually a consequence of the other rationales,” namely the avoidance of

 “unnecessary interference with the state system of probate law.” Id. Even though no

 will had been probated and no state probate proceedings had begun, the Seventh

 Circuit found that the “practical effect” of the tortious interference claim was essentially

 that of a will contest, so that the “case belongs in state court.” Id. at 945.

        I have considered subsequent courts’ application of the pared-down probate

 exception in the wake of the Marshall decision. The Seventh Circuit applied Marshall to

 affirm the dismissal of federal claims challenging the probate-appointed guardian of the

 plaintiff’s mother, which the court found to be a dispute over the state court’s

 administration of an estate. Struck v. Cook County Public Guardian, 508 F.3d 858, 860 (7th

 Cir. 2007). The federal claims in Struck were brought while state probate proceedings

 were pending. On that basis, Struck distinguished its circumstances from Jones v.

 Brennan, 465 F.3d 304 (7th Cir. 2006), in which “[t]he father had died and the probate of

 his estate had been completed, so that the plaintiff was not seeking to inject the federal

 court into the administration of the estate and wrest a res from the control of another


                                               15
USDC IN/ND case 3:18-cv-00914-PPS-MGG document 166 filed 03/05/21 page 16 of 32


 court.” Id. Nonetheless, in Jones the Seventh Circuit held that to the extent Jones

 complained “about the maladministration of her father’s estate by the Cook County

 probate court” her complaint “was tantamount to asking the federal district court to

 take over the administration of the estate” which “clearly would violate the probate

 exception.” Id. at 307.

        The Second Circuit’s probate exception analysis also highlights the significance

 of currently pending probate proceedings: “a federal court may neither ‘dispose of

 property that is in the custody of a state probate court,’ nor take over the administration

 of estate assets pending in probate courts.” Lefkowitz v. Bank of New York, 528 F.3d 102,

 107 (2nd Cir. 2007). In personam claims for fraudulent misrepresentation and fraudulent

 concealment, seeking “damages from Defendants personally rather than assets or

 distributions from either estate,” did not trigger the probate exception. Id. at 107-08.

        Judge Chang in the Northern District of Illinois has put it plainly: “if there never

 was a state court proceeding over the res or all state court proceedings involving the res

 have ended, then there is nothing to interfere with and the probate exception is

 inapplicable.” Wolfram v. Wolfram, 78 F.Supp.3d 758, 765 (N.D.Ill. 2015). In another

 Northern District of Illinois case, Judge Tharp held that tortious interference and breach

 of fiduciary duty claims seeking compensatory damages for a trustee’s tortious

 behavior are not subject to the probate exception, which posed “no bar to federal

 jurisdiction because the counts seek neither modification or administration of a will nor




                                              16
USDC IN/ND case 3:18-cv-00914-PPS-MGG document 166 filed 03/05/21 page 17 of 32


 control of a res in custody of the probate court.” Singer v. Mass. Mutual Life Ins. Co., 335

 F.Supp.3d 1023, 1030 (N.D.Ill. 2018).

        Where a federal claim’s success “would just add assets to the decedent’s estate,”

 and “would not reallocate the estate’s assets among contending claimants or otherwise

 interfere with the probate court’s control over and administration of the estate,” the

 claim is not within the probate exception to federal jurisdiction even “though based

 ultimately on the will.” Gustafson v. zumBrunnen, 546 F.3d 398, 400 (7th Cir. 2008). In

 Gustafson, an estate’s personal representative brought an action in federal court based

 on tortious interference, seeking to recover from the widow money she had withdrawn

 from a bank account shortly after her husband’s death. Id. The probate exception did

 not apply. Id.

        The Seventh Circuit has repeated its warning that “as a judicially created

 exception to the statutory grant of diversity jurisdiction, the probate exception should

 be narrowly construed.” Sykes v. Cook County Circuit Court Probate Division, 837 F.3d

 736, 741 (7th Cir. 2016). In Sykes, the court explained that “[i]n determining if the probate

 exception applies to an issue that is ancillary to a core probate matter, we look to the

 policies animating the exception, including consistency of legal decisions within a state

 court system, judicial economy, and the relative expertise of state judges as specialists in

 probate issues.” Id., citing Storm, 328 F.3d at 944. Sykes found that an ADA claim about

 the denial of the assistance of a service dog in Probate Court proceedings was not

 within the probate exception. Sykes, 837 F.3d at 741.


                                              17
USDC IN/ND case 3:18-cv-00914-PPS-MGG document 166 filed 03/05/21 page 18 of 32


        The courts’ narrow interpretation of the probate exception after Marshall does not

 appear to support LeSEA’s invocation of it here. There is no currently pending probate

 proceeding exercising jurisdiction over Dr. Sumrall’s estate. The counterclaims seek

 money damages and concern property (Dr. Sumrall’s Works and likeness) that has not

 been addressed in probate proceedings. LeSEA fails to demonstrate that the outcome of

 the claims before this court would be inconsistent or would interfere with any probate

 court decision.

        But many of the counterclaims are dependent on a determination that Frank and

 the Trust on his behalf have an ownership interest in the Works and likeness, assertedly

 by inheritance. Does the ultimate necessity of that determination mean that the claims

 seek “administration” of Dr. Sumrall’s estate by this court, such that the probate

 exception eliminates federal jurisdiction? And do claims that Frank and the Trust are

 entitled to one-third of the proceeds of the Works and likeness constitute a reallocation

 of the estate’s assets among contending claimants, to which the probate exception

 would apply? Storm would support dismissal of the claims, but is it good law after

 Marshall? Because LeSEA’s analysis has not adequately answered these questions, I am

 not now persuaded that the probate exception applies to bar any of the counterclaims.

        2.     The Rooker-Feldman Doctrine

        Sometimes federal courts dismiss without prejudice claims that seek, in effect, to

 overturn prior decisions of a state court. What is known as the Rooker-Feldman doctrine

 prohibits a party who loses in state court from “bring[ing] suit in federal court to obtain


                                             18
USDC IN/ND case 3:18-cv-00914-PPS-MGG document 166 filed 03/05/21 page 19 of 32


 relief that would effectively set aside the state-court judgments on those matters.”

 Bedree v. Bedree, 396 Fed.Appx. 312, 315 (7th Cir. 2010). LeSEA argues that “Lester’s

 allegations relating to fraud and the state court’s refusal to address ownership of Dr.

 Sumrall’s intellectual property are barred by the Rooker-Feldman doctrine.” [DE 126 at

 26.] This contention is directed to Counts I through VIII of the counterclaims, but the

 argument founders.

        Under the narrow Rooker-Feldman doctrine, the “vital question...is whether the

 federal plaintiff seeks the alteration of a state court’s judgment.” Milchtein v. Chisholm,

 880 F.3d 894, 898 (7th Cir. 2018). “[D]istrict courts lack jurisdiction over ‘cases brought

 by state-court losers complaining of injuries caused by state-court judgments rendered

 before the district court proceedings commenced and inviting district court review and

 rejection of those judgments.’” Lyons v. Gene B. Glick Company, Inc.,        Fed.Appx.     ,

 2021 WL 225793, at *2 (7th Cir. Jan. 22, 2021), quoting Exxon Mobil Corp. v. Saudi Basic

 Indus. Corp., 544 U.S. 280, 284 (2005) (emphasis added). “To determine whether an

 injury was caused by a state-court judgment, we look to ‘the actual injury claimed by the

 plaintiff.’” Lyons, at *2, quoting Johnson v. Orr, 551 F.3d 564, 568 (7th Cir. 2008)

 (emphasis in original).

        The injuries claimed by the Trust are primarily Frank’s allegedly wrongful

 exclusion from the division of Dr. Sumrall’s assets, and his deprivation of the value of

 one-third of the profits from LeSEA’s use of Dr. Sumrall’s Works and likeness.




                                               19
USDC IN/ND case 3:18-cv-00914-PPS-MGG document 166 filed 03/05/21 page 20 of 32


 The state court’s judgment, which merely refused to open a probate estate, did not

 address claims of fraud or Frank’s intellectual property rights, and is not shown to be

 the source of the injuries the Trust asserts in its counterclaims. A court’s ability to

 redress past wrongs is different from the court’s action causing the injury. Because

 “[t]he alleged misconduct and injuries occurred outside of the Indiana proceedings,”

 Rooker-Feldman does not bar the exercise of federal jurisdiction. Lyons, at *2. The

 Seventh Circuit in Lyons contrasted such circumstances with claims for injuries based on

 an eviction, which “were complete only when the Indiana court ordered the eviction.”

 Id. Because Lyons would not have suffered those injuries absent the eviction order,

 Rooker-Feldman applied to block those claims. Id. But Lyons’ claims for discrimination

 and retaliation were not barred by Rooker-Feldman because they sought damages for

 conduct that “‘predates the state litigation and caused injury independently of it.’” Id.,

 quoting Iqbal v. Patel, 780 F.3d 728, 730 (7th Cir. 2015).

        The same can be said of LeSEA’s conduct in concealing the will and excluding

 Frank from co-ownership of Dr. Sumrall’s Works, injuries that predated the probate

 litigation and caused injury independently of the probate court’s unwillingness to

 address the harm in the way Lester hoped. As Iqbal explains, “if a plaintiff contends

 that out-of-court events have caused injury that the state judiciary failed to detect and

 repair, then a district court has jurisdiction.” Id. at 730. The Trust’s counterclaims do

 not allege injuries “caused only by the state judge’s rulings,” and, as a result, Rooker-




                                                20
USDC IN/ND case 3:18-cv-00914-PPS-MGG document 166 filed 03/05/21 page 21 of 32


 Feldman does not preclude the exercise of federal jurisdiction. Howell v. Dewey, 817

 Fed.Appx. 268, 270 (7th Cir. 2020).

        C.     Other Procedural Arguments for Dismissal

               1.     Adequate Relief in Probate Proceedings

        LeSEA next contends that the tortious interference claim in Count IV, although

 not subject to the probate exception, should be dismissed “because Lester’s remedies in

 the Probate Proceeding were adequate to allow him to raise his allegations regarding

 the will before the Probate Court,” but “he failed to do so.” [DE 126 at 29.] For this,

 LeSEA invokes Indiana law, which recognizes a cause of action for tortious interference

 with an expectancy, but also holds that the tort claim is unavailable to a plaintiff who

 could receive adequate relief in probate proceedings. In Minton v. Sackett, 671 N.E.2d

 160, 162 (Ind.Ct.App. 1996), the Indiana Court of Appeals adopted the view of other

 states “prohibiting a tort action to be brought where the remedy of a will contest is

 available and would provide the injured party with adequate relief.” See also Keith v.

 Dooley, 802 N.E.2d 54, 57 (Ind.Ct.App. 2004) (“Minton represents a public policy

 decision that a plaintiff must challenge tortious conduct surrounding the execution or

 revocation of a will in the will contest, but if the will contest does not provide an

 adequate remedy, only then can the plaintiff file an independent tort action for

 interference with an inheritance.”)

         In this Rule 12(b)(6) context, I examine the adequacy of the pleading of Count

 IV, not (as LeSEA would have me do) whether the Trust has proved the inadequacy of


                                              21
USDC IN/ND case 3:18-cv-00914-PPS-MGG document 166 filed 03/05/21 page 22 of 32


 Indiana probate proceedings. McReynolds v. Merrill Lynch & Co., 694 F.3d 873, 878 (7th

 Cir. 2012) (a Rule 12(b)(6) motion tests the sufficiency of the complaint, not the merits of

 the case). Count IV does not expressly allege the inadequacy of a probate court remedy.

 [DE 115 at ¶¶94-106.] Where a federal complaint alleges the necessary elements of

 tortious interference with expectancy, “including the inadequacy of a remedy in the will

 contest,” the claim survives a motion to dismiss. Kozlowski v. Kozlowski, No. 1:10-cv-

 01538-MJD-RLY, 2011 WL 4349446, at *2 (S.D.Ind. Sept. 16, 2011). But Count IV does

 allege that the counterclaim defendants “fraudulently den[ied] the existence of any

 assets of Dr. Sumrall to the Probate Court.” [DE 115 at ¶104.] Even if this is generously

 interpreted as a contention that the counterclaim defendants’ fraudulent conduct

 prohibited relief from the Probate Court that would otherwise have been available, the

 remedy for that would have been advocacy on that basis in the probate proceedings or,

 if later discovered, a motion to vacate the judgment as fraudulently obtained.

        “Adequate relief” doesn’t mean success, it means opportunity to seek relief, and

 the Trust has not alleged that there was inadequate opportunity for Frank to seek relief

 from the Probate Court, either in the 2017 proceedings or at an earlier time after Dr.

 Sumrall’s death in 1996. Minton, 671 N.E.2d at 163 (“We emphasize that the adequacy

 of a remedy is not dependent upon whether a will contestant prevails, but upon

 whether the contestant has an opportunity to pursue the remedy”). Because Count IV

 does not allege that probate proceedings offered an inadequate opportunity for Frank to

 pursue his rightful inheritance from Dr. Sumrall’s estate, all the elements of a claim of


                                              22
USDC IN/ND case 3:18-cv-00914-PPS-MGG document 166 filed 03/05/21 page 23 of 32


 tortious interference with expectancy are not pled in Count IV, which will be dismissed

 without prejudice to being amended to correct the omission.

               2.      Res Judicata

        LeSEA argues that Counts II through VIII, claims of copyright infringement,

 Indiana right of publicity, tortious interference, unjust enrichment, conversion, theft and

 common law fraud, are barred by both branches of the doctrine of res judicata, issue

 preclusion and claim preclusion. [DE 126 at 32.] With respect to the preclusive effect of

 a state court judgment, a federal court uses “the rules of preclusion applied by the State

 in which the rendering court sits.” Taylor v. Sturgell, 553 U.S. 880, 891 n.4 (2008). See

 also Matlin v. Spin Master Corp., 979 F.3d 1177, 1181 (7th Cir. 2020).

                              a. Issue Preclusion

        Under Indiana law, “issue preclusion bars subsequent litigation of the same fact

 or issue that was necessarily adjudicated in a former suit.” Miller Brewing Co. v. Ind.

 Dept. of State Revenue, 903 N.E.2d 64, 68 (Ind. 2009). The doctrine applies to matters that

 were actually litigated and decided by the other court, but not to all matters that could

 have been decided. Kirby v. Second Bible Missionary Church, 413 N.E.2d 330, 332

 (Ind.Ct.App. 1980). Not every finding of fact made by a court is necessary to its

 ultimate conclusion; only fact finding that was necessary and material to the earlier

 decision has preclusive effect. Conn. Indem. Co. v. Bowman, 652 N.E.2d 880, 883

 (Ind.Ct.App. 1995).




                                               23
USDC IN/ND case 3:18-cv-00914-PPS-MGG document 166 filed 03/05/21 page 24 of 32


        Issue preclusion requires that the party against whom it is invoked had a full and

 fair opportunity to litigate the issue in the prior action. Angelopoulos v. Angelopoulos, 2

 N.E.3d 688, 696 (Ind.Ct.App. 2013). And a court must consider whether it is otherwise

 unfair to apply issue preclusion given the facts of the particular case. Id. Factors

 pertinent to that inquiry include privity, the proponent of the issue’s incentive to litigate

 the prior action, and the opponent of the issue’s ability to have joined the prior action.

 Id.

        The issue LeSEA claims “was raised and adjudicated before the Probate Court” is

 “whether the[] Purported Probate Assets were part of Dr. Sumrall’s estate.” [DE 126 at

 33-34.] Is that a fair and accurate interpretation of what the Indiana courts decided?

 The Probate Court declined to open an estate because it found that Lester had not

 presented “evidence of any asset or liability that presently exists that has not been

 distributed.” [DE 126-1 at 2 (emphasis added).] Does that necessarily encompass a

 finding that copyright assets had never been part of Dr. Sumrall’s estate? Or only that if

 they were part of the estate, they had already been distributed? As Lester points out, the

 Probate Court’s comments during its hearing suggest that the judge thought that

 copyright claims were “not part of the Estate necessarily,” and were subjects for

 “other...proper avenues.” [DE 127-1 at 89 of 100, 95 of 100.]1 For what it’s worth, these

 comments suggest that the Probate Court did not adjudicate any facts about copyright




        1
            I cite to the ECF page number, rather than the transcript’s internal page number.

                                                     24
USDC IN/ND case 3:18-cv-00914-PPS-MGG document 166 filed 03/05/21 page 25 of 32


 ownership (and, by the way, would also tend to run counter to application of the

 probate exception).

        The Indiana Court of Appeals reviewed the Probate hearing transcript and

 found that Lester “did not provide any evidence proving that either the copyright

 interests or the paintings were part of the decedent’s estate.” [DE 126-2 at 5.] But, as I

 noted earlier, the basis for the Court of Appeals’ affirmance of the Probate Court’s

 judgment was laches, and the supporting analysis does not involve or rely upon any

 findings about copyright interests or whether Dr. Sumrall’s estate included any. [Id. at

 6-9.] LeSEA does not address how issue preclusion should be analyzed when two

 different courts previously rendered decisions and on different bases.

        In any event, “issue preclusion does not extend to matters that were not

 expressly adjudicated and can be inferred only by argument.” Angelopoulos, 2 N.E.3d at

 696. Neither Indiana court expressly adjudicated any issues about whether Dr.

 Sumrall’s Works or likeness were part of his estate. I am not persuaded that LeSEA

 demonstrates the existence of an issue or fact now asserted by the Trust on which the

 Indiana courts made a finding that was necessary and material to either court’s

 decision.

                       b.    Claim Preclusion

        LeSEA would apply res judicata to the Trust’s claims in Counts IV and VIII that

 LeSEA intentionally and fraudulently concealed the existence and location of Dr.

 Sumrall’s will. [DE 126 at 35.] Because the controversial will surfaced during the


                                              25
USDC IN/ND case 3:18-cv-00914-PPS-MGG document 166 filed 03/05/21 page 26 of 32


 Probate proceeding, LeSEA contends that Lester could and should have made these

 claims there, where they would have been “integral to the ultimate issue of whether the

 estate had interests in any Purported Probate Assets and, if so, how those interests

 should be administered.” [DE 126 at 35.] Because only bits of the state court record

 have been filed in this case, it’s not clear to me what issues were before the Probate

 Court, beyond the question whether or not to open an estate, and it is not clear how the

 allegedly fraudulent behavior would have been integral to that determination. LeSEA’s

 summary treatment of the claim preclusion argument is unpersuasive.

        D.     The Remaining Arguments for Dismissal

               1.     No Basis for Accounting in Count I

        LeSEA argues that Count I fails to allege a cause of action that supports relief in

 the form of the accounting it seeks. The claim is expressly based on federal copyright

 law, which supports an accounting to a co-owner of copyright. See, e.g., Greene v. Ablon,

 794 F.3d 133, 154 (1st Cir. 2015) (a co-owner of copyright has a duty to account to other

 co-owners for profits from the use or licensing of the copyright). Although the law of

 copyright provides each co-owner with the right to use or license the work, subject to an

 accounting to other co-owners for any profits, an “equitable claim for division of profits

 from exploitation of the copyrighted work is a determination which arises under state

 rather than federal law.” Donovan v. Quade, 830 F.Supp.2d 460, 494 (N.D.Ill. 2011). See

 also Gaiman v. McFarlane, 360 F.3d 644, 652 (7th Cir. 2004) (when co-ownership is

 conceded, the suit for an accounting of profits arises under state rather than federal


                                             26
USDC IN/ND case 3:18-cv-00914-PPS-MGG document 166 filed 03/05/21 page 27 of 32


 law). First LeSEA argues that because “Lester’s” copyright infringement claim in Count

 II fails for one or more earlier-argued reasons, the derivative claim for an accounting

 also fails. But thus far I have rejected every argument for dismissal of Count II.

        Next LeSEA invokes an Indiana legal principle that the equitable remedy of an

 accounting is unavailable where the plaintiff has adequate remedies at law. If that

 principle is applicable, LeSEA does not demonstrate that it defeats Count I at this stage

 of the case. An accounting for more than 20 years’ unknown use of copyrighted

 materials since Dr. Sumrall’s death would appear to be a reasonable and perhaps

 necessary predicate to seeking damages by way of an unjust enrichment claim or other

 appropriate legal cause of action.

        In one of the decisions cited by LeSEA on this point, the late Judge Rudy Lozano

 of this court observed that an action for an accounting “‘is addressed to the sound

 discretion of the trial court.’” Entertainment USA, Inc. v. Moorehead Communications, Inc.,

 93 F.Supp.3d 915, 933 (N.D.Ind. 2015), quoting Lily, Inc. v. Silco, LLC, 997 N.E.2d 1055,

 1076 (Ind.Ct.App. 2013). Recognizing that “[a] court may refuse to award an equitable

 accounting to a party who has an adequate remedy at law,” Judge Lozano denied

 summary judgment on a claim for an accounting, finding that it was premature to

 decide the accounting claim because there existed genuine issues of material fact about

 the accounts at issue. Id., quoting Grant v. Van Natta, No. 1:10-cv-01220-MJD-LJM, 2013

 WL 466212, at *10 (S.D.Ind. Feb 7, 2013) (internal citation omitted). Much more so at the

 motion to dismiss stage in this case, I cannot dispose of the claim for an accounting,


                                             27
USDC IN/ND case 3:18-cv-00914-PPS-MGG document 166 filed 03/05/21 page 28 of 32


 which may yet prove to be an appropriate vehicle for vindication of Frank’s co-

 ownership of copyrights.

                 2.     Copyright Preemption of Counts V, VI, and VII

           LeSEA argues that the unjust enrichment, conversion and theft counterclaims

 under state law are preempted by federal copyright law. [DE 26 at 38.] The argument

 is not referenced at all in LeSEA’s reply. [DE 128.] LeSEA’s motion to dismiss was

 brought under Fed.R.Civ.P. 12(b)(6), which, as LeSEA acknowledges, “is to test the legal

 sufficiency of the complaint.” [DE 126 at 14.] But “[p]reemption is an affirmative

 defense..., and pleadings need not anticipate or attempt to circumvent affirmative

 defenses.” Bausch v. Stryker Corp., 630 F.3d 546, 561 (7th Cir. 2010) (internal citations

 omitted). The Court of Appeals has said that “[a]ffirmative defenses do not justify

 dismissal under 12(b)(6).” Doe v. GTE Corp., 347 F.3d 655, 657 (7th Cir. 2003). Instead, a

 defendant’s proper course is “filing an answer to plead preemption as an affirmative

 defense and moving for judgment on the pleadings under Rule 12(c).” Bausch, 630 F.3d

 at 561.

           In any event, a copyright co-owner’s duty to account “comes from equitable

 doctrines relating to unjust enrichment and general principles of law governing the

 rights of co-owners.” Greene, 794 F.3d at 154 (internal citations omitted). And in view

 of the rights of each co-owner to independently use and license the copyright, subject to

 accounting to the other co-owners, one co-owner cannot be liable to another for

 copyright infringement. Corbello v. DeVito, 777 F.3d 1058, 1066 (9th Cir. 2015); Oddo v.


                                               28
USDC IN/ND case 3:18-cv-00914-PPS-MGG document 166 filed 03/05/21 page 29 of 32


 Ries, 743 F.2d 630, 633 (9th Cir. 1984). Because there is an unresolved dispute as to

 whether Frank has co-ownership in Dr. Sumrall’s copyrights, at this stage it is unclear

 whether the Trust’s remedies, if any, will be in copyright or tort, so that the

 counterclaims’ pleading of various causes of action in the alternative is not shown to be

 untenable for now. LeSEA has not demonstrated that Counts V, VI, and VII fail to state

 claims upon which relief could be granted.

               3.     Pleading Standards of Federal Rules of Civil Procedure 8 and 9

        LeSEA challenges the counterclaims on the basic pleading standards set forth by

 the Supreme Court in the Iqbal and Twombly cases. LeSEA argues that the nine of ten

 counterclaims asserted against the “Counterclaim Defendants” are insufficient because

 they lack allegations explaining the conduct of each defendant that supports liability.

 [DE 126 at 40.] In response, the Trust enumerates particular paragraphs in the pleading

 that contain “specific allegations of wrongful behavior” by the five individual

 defendants, and further explains the conduct relied upon. [DE 127 at 19.] The

 allegations include the deliberate concealment of Dr. Sumrall’s will, misrepresentations

 to the Probate Court concerning the lack of estate assets, and the use of and benefit from

 the Works and likeness without accounting to Frank as co-owner. [Id.] LeSEA’s reply

 acknowledges this recitation and does not reiterate the assertion that the pleading is

 insufficient against the individual defendants. [DE 128 at 11.]

        LeSEA is not so persuaded that the Trust’s citation to particular paragraphs of

 the counterclaims demonstrates sufficiently detailed pleading of the conduct of the 8


                                              29
USDC IN/ND case 3:18-cv-00914-PPS-MGG document 166 filed 03/05/21 page 30 of 32


 corporate defendants. [Id. at 11-12.] The basis for their liability generally is captured in

 ¶29 and ¶51 of the Amended Counterclaim: “LeSEA and its affiliates used Dr.

 Sumrall’s Works and likeness extensively” in the years following Dr. Sumrall’s death,

 and “are still using Dr. Sumrall’s Works and likeness to promote its business, including

 sales and fundraising and by giving those works away for free.” [DE 115 at 6, 9.] In

 connection with the clear allegation that Frank is a joint owner of the likeness and the

 copyright in the Works, and has a claim to a share in the profits derived from them, the

 counterclaims sufficiently allege the conduct for which the corporate defendants are

 claimed to be liable. The counterclaims do not rely on insufficient allegations of

 collective responsibility so much as allege the commission by multiple corporate

 defendants of the same wrongful conduct. LeSEA’s reliance on Rule 8 is unavailing.

         Count VIII is a claim of common law fraud, based on LeSEA’s concealment of

 the will and misrepresentation as to Dr. Sumrall’s estate and his testamentary

 intentions. The fraud claim alleges that “Counterclaim Defendants knowingly and

 intentionally concealed, failed to disclose, falsely misled, and perpetuated a continuing

 fraud on Frank Sumrall by representing that Dr. Sumrall did not have a will, that Dr.

 Sumrall’s estate had no assets, and that Dr. Sumrall wanted all his assets to go to

 LeSEA.” [DE 11 at ¶122.] LeSEA’s final argument is that Count VIII fails to meet the

 requirement of Fed.R.Crim.P. 9(b) that “a party must state with particularity the

 circumstances constituting fraud.”




                                              30
USDC IN/ND case 3:18-cv-00914-PPS-MGG document 166 filed 03/05/21 page 31 of 32


        In response, the Trust reviews its specific allegations of wrongful behavior

 supporting Count VIII as against Stephen Sumrall, Angela Grabowski, Andrew

 Sumrall, David Sumrall and Adam Sumrall. [DE 127 at 19.] As with the Rule 8

 argument, LeSEA’s reply suggests that it acknowledges the Rule 9 sufficiency of the

 pleading of fraud against the individual defendants. [DE 128 at 11.] The Trust is not as

 successful in defending its fraud allegations against the nine corporate defendants.

 Paragraphs 28, 29, 41, 50-51 and 60 of the Amended Counterclaim are cited by the Trust

 in support of the fraud claim against the LeSEA corporate defendants. [DE 127 at 19-

 20.] Those paragraphs allege the corporate defendants’ use of and benefit from Dr.

 Sumrall’s Works and likeness, but not any acts of fraudulent concealment or

 misrepresentation attributable to the corporations. The pleading is devoid of the

 necessary “who, what, when, where, and how” of deceptive conduct by the corporate

 defendants. Vanzant v. Hill’s Pet Nutrition, 934 F.3d 730, 738 (7th Cir. 2019). The Rule 9

 argument is rejected as to the individual defendants, but succeeds as against the

 corporate defendants, and Count VIII will be dismissed without prejudice as to them.

        ACCORDINGLY:

        Counterclaim Defendants’ Motion to Dismiss Counts I-VIII and X of the

 Amended Counterclaim [DE 125] is GRANTED IN PART as follows, but in all other

 respects, the Motion to Dismiss is DENIED.

        Count IV of the Amended Counterclaim is DISMISSED WITHOUT PREJUDICE.




                                              31
USDC IN/ND case 3:18-cv-00914-PPS-MGG document 166 filed 03/05/21 page 32 of 32


       Count VIII of the Amended Counterclaim is DISMISSED WITHOUT PREJUDICE

 as to the nine corporate defendants only.

       SO ORDERED.

       ENTERED: March 5, 2021.

                                             /s/ Philip P. Simon
                                             PHILIP P. SIMON, JUDGE
                                             UNITED STATES DISTRICT COURT




                                              32
